DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 4/25/19 has been entered. Claim 17 has been amended. Claim 18 has been canceled. No new claims have been added. Claims 1-17 are still pending in this application, with claims 1, 9 and 17 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 13 recite the term “response field”. Claims 7 and 15 recite the term “preset human response port”. These terms used in claims 5, 7, 13 and 15 are vague and not clear as to the meaning of the technical features to which they refer.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “A multi-domain Dialog System to integrate heterogeneous Spoken Dialog System” to Planells et al. (“Planells”) in view of Non-Patent Literature “The Rapidly Changing Landscape of Conversational Agents” to Mathur et al. (“Mathur”)
As to claims 1, 9 and 17, Planells discloses an intelligent response method, an intelligent response device, the method comprising: when receiving conversation data sent by a client terminal, determining and invoking a target response model in the response model library [Section 1: Spoken Dialog systems similar to response models, also see Fig. 1, Sections 3.1-3.3]; and generating a response message for the conversation data by using the target response model, feeding back the response message to the client terminal, and adding the conversation data and the response message to the response record [Section 2: Multi-modal Answer Generator, section 2.2, also see fig. 1, sections 3.1-3.3].
Planells does not expressly disclose periodically training a response model in a response model library based on a response record and a preset information collection. However, it is extremely obvious and well known in the art to train spoken dialog systems models (SDS). 
Mathur discloses the feature of training a response model in a response model library based on a response record and a preset information collection [Mathur Sections 3 and 5]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Planells to have feature of training a response model in a response model library based on a response record and a preset information collection as taught by Mathur.  The suggestion/motivation would have been to periodically train the SDS models to keep up to date with changes.  Furthermore, combining dialog data (“repository record”) with “preset information collection” is also well known in SDS systems [Mathur section 5]. Therefore, it would have been obvious to choose between the well-known options to implement SDS systems to come up with the claimed invention.
As to claims 2 and 10, Mathur discloses wherein periodically training the response model in the response model library based on the response record and the preset information collection further includes: periodically extracting, from the response record, question and response group data, and extracting, from the preset information collection, question data corresponding to preset response data of the response model in the response model library, wherein the question and response group data includes questioning data and response data corresponding to the questioning data; performing a data preprocessing on the question and response group data and the question data, and adding the processed question and response group data and the processed question data to a model training corpus; and periodically training the response model in the response model library through a multi- layer neural network based on data in the model training corpus [Mathur Section 4.2, section 5, Fig. 4]. In addition, same motivation is used as the rejection of claims 1 and 9.
claims 3 and 11, Planells discloses wherein performing the data preprocessing on the question and response group data and the question data further includes: performing a word segmentation on the question and response group data and the question data, and converting, based on a preset text-to-value conversion rule, a phrase obtained through the word segmentation into a space vector [Sections 2.1, also see sections 3.1-3.3].
As to claims 4 and 12, Mathur discloses wherein periodically training the response model in the response model library through the multi-layer neural network based on the data in the model training corpus further includes: periodically acquiring newly added data in the model training corpus, and randomly dividing the newly added data into training data, test data, and verification data according to a ratio; and performing training, testing, and verification processes on the response model in the response model library through the multi-layer neural network based on the training data, the test data, and the verification data, respectively [Section 4: RNN neural model]. In addition, same motivation is used as the rejection of claims 1 and 9.
As to claims 5 and 13, Planells discloses wherein determining and invoking the target response model in the response model library when receiving the conversation data sent by the client terminal further includes: when receiving the conversation data sent by the client terminal, determining a response field to which the conversation data belongs; and determining and invoking, in the response model library, a target response model corresponding to the response field [Section 2: Multi-modal Answer Generator, section 2.2, also see fig. 1, sections 3.1-3.3].
As to claims 6 and 14, Planells discloses wherein generating the response message of the conversation data by using the target response model further includes: performing a data conversion on the conversation data to generate model input data; selecting target questioning .

Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Planells and Mathur (as applied in claims 1 and 9) in further view of US Patent Application Publication Number 2016/0086606 to Yeracaris et al. (“Yeracaris”).
As to claims 7 and 15, Planells and Mathur discloses the method according to claim 6 and the device according to claim 14 (see rejection of claims 6 and 14). 
Planells and Mathur do not expressly disclose if a matching degree of the target questioning data and the model input data is lower than a preset matching degree threshold, providing the conversation data to a preset human response port. Even though, allowing users to assist SDS is well-known in the art.
In the same or similar field of invention, Yeracaris discloses if a matching degree of the target questioning data and the model input data is lower than a preset matching degree threshold, providing the conversation data to a preset human response port [Yeracaris Fig. 12: 1204, paragraphs 0165-0166]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Planells and Mathur to have feature of training a response model in a response model library based on a response record and a preset information collection as taught by Yeracaris.  The suggestion/motivation would have been to have an interactive system that provides a consistently high-quality experience without the Yeracaris paragraph 0020].  
As to claims 8 and 16, Yeracaris discloses after feeding back the response message to the client terminal, the method further includes: if a human response request containing the conversation data, sent by the client terminal, is received, marking the conversation data and the response message as a to-be-evaluated conversation record [Yeracaris paragraphs 0094, 0170]. The suggestion/motivation would have been to have an interactive system that provides a consistently high-quality experience without the limitations of constituent automated speech recognition (ASR) components [Yeracaris paragraph 0020].  
	
	
	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Publication Number 2020/0167834 to Matsuoka et al. (Figs. 6-7 and relevant paragraphs).
US Patent Application Publication Number 2020/0167834 to Shen et al. (Figs. 1-3 and relevant paragraphs).
International Application Publication Number WO2019184117 to Jin et al. (Abstract, Title).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652